NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             OCT 23 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JESSICA FRANCIA,                                 No. 12-55483

              Plaintiff - Appellant,             D.C. No. 2:10-cv-02654-DMG-OP

  v.
                                                 MEMORANDUM*
CITY OF SAN JACINTO,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                     Dolly M. Gee, District Judge, Presiding

                           Submitted October 11, 2013**
                               Pasadena, California

Before: PAEZ and HURWITZ, Circuit Judges, and ERICKSON, Chief District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Ralph R. Erickson, Chief District Judge for the U.S.
District Court for the District of North Dakota, sitting by designation.
      Petitioner Jessica Francia appeals the district court’s grant of summary

judgment in favor of the City of San Jacinto on each of her claims under 42 U.S.C. §

1983 and the California Constitution. We have jurisdiction pursuant to 28 U.S.C. §

1291 and now affirm.

      “A threshold requirement to a substantive or procedural due process claim is

the plaintiff’s showing of a liberty or property interest protected by the Constitution.”

Wedges/Ledges of Calif., Inc. v. City of Phx., 24 F.3d 56, 62 (9th Cir. 1994). Francia

has no legally protected property interest in unrestricted and unmodified access to her

business. People v. Ayon, 352 P.2d 519, 522 (Cal. 1960).

      Francia's claim for inverse condemnation under Article I, Section 19 of the

California Constitution fails for the same reason. The California Supreme Court has

expressly held “[t]he property owner has no constitutional right to compensation

simply because the streets upon which his property abuts are improved so as to affect

the traffic flow on such streets. If loss of business or of value of the property results,

that is noncompensable.” Ayon, 352 P.2d at 522.

      Finally, because Francia has failed to establish that the City deprived her of a

federal constitutional right, she cannot establish liability under Monell v. Department

of Social Services, 436 U.S. 658, 690–91 (1978).

      For the foregoing reasons, the district court’s order granting summary judgment

in favor of San Jacinto on all claims is AFFIRMED.